Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-14, 19-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-11, 13, and 16 of U.S. Patent No. 11,156,881. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader recitation of the claims in the '881 patent. A comparison of the claims is provided below.
Instant Application
17/507,068
US Patent
11,156,881
Comparison
1. A display device, comprising: a display panel having a first end and a bottom surface; a circuit connection module having a connecting end, a circuit bearing portion, and a bending section located between the connecting end and the circuit bearing portion, wherein the connecting end is connected to the display panel at the first end while the bending section bends to make the circuit bearing portion be at least partially connected to the portion of the bottom surface near the first end; and a frame at least partially extending to the first end, 
wherein the frame has a supporting block at least partially connecting to the portion of the bottom surface near the first end, and the supporting block is arranged at a side of the circuit bearing portion in an extending direction of the first end; wherein on a projection plane parallel to the bottom surface, the supporting block and the circuit bearing portion are not overlapped with each other.
1. A display device, comprising: a display panel having a first end and a bottom surface; a circuit connection module having a connecting end, a circuit bearing portion, and a bending section located between the connecting end and the circuit bearing portion, wherein the connecting end is connected to the display panel at the first end while the bending section bends to make the circuit bearing portion be at least partially connected to the portion of the bottom surface near the first end; a supporting block arranged at a side of the circuit bearing portion in an extending direction of the first end, and at least partially connected to the portion of the bottom surface near the first end; and a frame having a first arm, wherein the first arm has a first free end extending to the first arm, and the first free end includes: a wall; and a frame roof plate disposed on top of the wall and protruding beyond the wall to connect with the supporting block; wherein on a projection plane parallel to the bottom surface, the supporting block and the circuit bearing portion are not overlapped with each other.
Claim 1 of the instant application is a broader recitation of claim 1 of the '881 patent.
6. The display device according to claim 1, wherein the circuit bearing portion has a first lateral end away from the first end; the supporting block has a second lateral end away from the first end; and the first lateral end is flush with the second lateral end.
6. The display device according to claim 1, wherein the circuit bearing portion has a first lateral end away from the first end; the supporting block has a second lateral end away from the first end; and the first lateral end is flush with the second lateral end.
Claim 6 of the instant application is identical to claim 6 of the '881 patent.
7. The display device according to claim 1, wherein the circuit bearing portion has a first lateral end away from the first end; the supporting block has a second lateral end away from the first end; and the first lateral end protrudes outside the second lateral end.
7. The display device according to claim 1, wherein the circuit bearing portion has a first lateral end away from the first end; the supporting block has a second lateral end away from the first end; and the first lateral end protrudes outside the second lateral end.
Claim 7 of the instant application is identical to claim 7 of the '881 patent.
8. The display device according to claim 1, wherein the supporting block at least partially protrudes outside the first end.
8. The display device according to claim 1, wherein the supporting block at least partially protrudes outside the first end.
Claim 8 of the instant application is identical to claim 8 of the '881 patent.
9. The display device according to claim 1, wherein the display panel has a second end; the second end is in contact with the first end to form a corner; and the support block at least partially protrudes from the corner.
9. The display device according to claim 1, wherein the display panel has a second end; the second end is in contact with the first end to form a corner; and the support block at least partially protrudes from the corner.
Claim 9 of the instant application is identical to claim 9 of the '881 patent.
10. The display device according to claim 1, wherein the circuit bearing portion has a first lateral end; and the first lateral has a recessed portion, and the bending section at least partially locates within the recessed portion and is connected to the circuit bearing portion.
11. The display device according to claim 1, wherein the circuit bearing portion has a first lateral end; and the first lateral end has a recessed portion, and the bending section at least partially locates within the recessed portion and is connected to the circuit bearing portion.
Claim 10 of the instant application is identical to claim 11 of the '881 patent.
11. The display device according to claim 1, further comprising: a first adhesive layer and a second adhesive layer respectively disposed between the circuit bearing portion and the bottom surface as well as between the supporting block and the bottom surface; wherein the first adhesive layer and the second adhesive layer have different thickness.
13. The display device according to claim 1, further comprising: a first adhesive layer and a second adhesive layer respectively disposed between the circuit bearing portion and the bottom surface as well as between the supporting block and the bottom surface; wherein the first adhesive layer and the second adhesive layer have different thickness.
Claim 11 of the instant application is identical to claim 13 of the '881 patent.
12. The display device according to claim 1, wherein the frame has a first arm, the first arm has a first free end extending to the first arm, and the first free end includes: a wall; and a frame roof plate disposed on top of the wall and protruding beyond the wall and forming the supporting block.
1. A display device, comprising… a frame having a first arm, wherein the first arm has a first free end extending to the first arm, and the first free end includes: a wall; and a frame roof plate disposed on top of the wall and protruding beyond the wall to connect with the supporting block; wherein on a projection plane parallel to the bottom surface, the supporting block and the circuit bearing portion are not overlapped with each other.
Claim 12 of the instant application is a broader recitation of claim 1 of the '881 patent.
13. The display device according to claim 1, wherein the frame has a first border, the first border corresponds to and is parallel to the first end, and the first border includes: a wall; and a frame roof plate disposed on top of the wall and protruding beyond the wall and forming the supporting block.
16. A display device, comprising…  and a frame having a first border, wherein the first border corresponds to and is parallel to the first end, and the first border includes: a wall; and a frame roof plate disposed on top of the wall and protruding beyond the wall to connect with the supporting block; wherein on a projection plane parallel to the bottom surface, the supporting block and the circuit bearing portion are not overlapped with each other.
Claim 13 of the instant application is a broader recitation of claim 16 of the '881 patent.
14. A display device, comprising: a display panel having a first end and a bottom surface; 
a circuit connection module having a connecting end, 
a circuit bearing portion, and a bending section located between the connecting end and the circuit bearing portion, wherein the connecting end is connected to the display panel at the first end while the bending section bends to make the circuit bearing portion be at least partially connected to the portion of the bottom surface near the first end; 
a frame at least partially extending to the first end, wherein the frame has: a wall; and 
a supporting block arranged at a side of the circuit bearing portion in an extending direction of the first end, and at least partially connected to the portion of the bottom surface near the first end, wherein the supporting block has a roof plate at least partially extending to locate at the top of the wall.
1. A display device, comprising: a display panel having a first end and a bottom surface; a circuit connection module having a connecting end, a circuit bearing portion, and a bending section located between the connecting end and the circuit bearing portion, wherein the connecting end is connected to the display panel at the first end while the bending section bends to make the circuit bearing portion be at least partially connected to the portion of the bottom surface near the first end; a supporting block arranged at a side of the circuit bearing portion in an extending direction of the first end, and at least partially connected to the portion of the bottom surface near the first end; and a frame having a first arm, wherein the first arm has a first free end extending to the first arm, and the first free end includes: a wall; and a frame roof plate disposed on top of the wall and protruding beyond the wall to connect with the supporting block; wherein on a projection plane parallel to the bottom surface, the supporting block and the circuit bearing portion are not overlapped with each other.
Claim 14 is a broader recitation of claim 1 of the '881 patent.
19. The display device according to claim 14, wherein the circuit bearing portion has a first lateral end away from the first end; the supporting block has a second lateral end away from the first end; and the first lateral end is flush with the second lateral end.
6. The display device according to claim 1, wherein the circuit bearing portion has a first lateral end away from the first end; the supporting block has a second lateral end away from the first end; and the first lateral end is flush with the second lateral end.
Claim 19 is identical to  claim 6 of the '881 Patent.
20. The display device according to claim 14, wherein the circuit bearing portion has a first lateral end away from the first end; the supporting block has a second lateral end away from the first end; and the first lateral end protrudes outside the second lateral end.
7. The display device according to claim 1, wherein the circuit bearing portion has a first lateral end away from the first end; the supporting block has a second lateral end away from the first end; and the first lateral end protrudes outside the second lateral end.
Claim 20 is identical to  claim 7 of the '881 Patent.
21. The display device according to claim 14, wherein the supporting block at least partially protrudes outside the first end.
8. The display device according to claim 1, wherein the supporting block at least partially protrudes outside the first end.
Claim 21 is identical to  claim 8 of the '881 Patent.
22. The display device according to claim 14, wherein the display panel has a second end; the second end is in contact with the first end to form a corner; and the support block at least partially protrudes from the corner.
9. The display device according to claim 1, wherein the display panel has a second end; the second end is in contact with the first end to form a corner; and the support block at least partially protrudes from the corner.
Claim 22 is identical to  claim 9 of the '881 Patent.
23. The display device according to claim 14, wherein the circuit bearing portion has a first lateral end; and the first lateral has a recessed portion, and the bending section at least partially locates within the recessed portion and is connected to the circuit bearing portion.
11. The display device according to claim 1, wherein the circuit bearing portion has a first lateral end; and the first lateral end has a recessed portion, and the bending section at least partially locates within the recessed portion and is connected to the circuit bearing portion.
Claim 23 is identical to  claim 11 of the '881 Patent.
24. The display device according to claim 14, further comprising: a first adhesive layer and a second adhesive layer respectively disposed between the circuit bearing portion and the bottom surface as well as between the supporting block and the bottom surface; wherein the first adhesive layer and the second adhesive layer have different thickness.
13. The display device according to claim 1, further comprising: a first adhesive layer and a second adhesive layer respectively disposed between the circuit bearing portion and the bottom surface as well as between the supporting block and the bottom surface; wherein the first adhesive layer and the second adhesive layer have different thickness.
Claim 24 is identical to  claim 13 of the '881 Patent.
25. The display device according to claim 14, wherein the frame has a first arm, the first arm has a first free end extending to the first arm, and the first free end includes the wall.
1. A display device, comprising… a frame having a first arm, wherein the first arm has a first free end extending to the first arm, and the first free end includes: a wall; and a frame roof plate disposed on top of the wall and protruding beyond the wall to connect with the supporting block; wherein on a projection plane parallel to the bottom surface, the supporting block and the circuit bearing portion are not overlapped with each other.
Claim 25 is a broader recitation of claim 1 of the '881 Patent
26. The display device according to claim 14, wherein the frame has a first border, the first border corresponds to and is parallel to the first end, and the first border includes the wall.
16. A display device, comprising…  and a frame having a first border, wherein the first border corresponds to and is parallel to the first end, and the first border includes: a wall; and a frame roof plate disposed on top of the wall and protruding beyond the wall to connect with the supporting block; wherein on a projection plane parallel to the bottom surface, the supporting block and the circuit bearing portion are not overlapped with each other.
Claim 26 is a broader recitation of claim 1 of the '881 Patent


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0285982) in view of Baek et al. (US 2014/0112019) (hereinafter Baek).
Re claim 1: Kim teaches a display device, comprising: a display panel (110, fig. 1) having a first end (left end of 110, fig. 1) and a bottom surface (bottom surface of 110, fig. 1); a circuit connection module (120, fig. 1) having a connecting end (122, fig. 1), a circuit bearing portion (123, fig. 1), and a bending section (124, fig. 1) located between the connecting end (122) and the circuit bearing portion (123), wherein the connecting end (left end of 110) is connected to the display panel (110) at the first end (see fig. 1) while the bending section (124) bends to make the circuit bearing portion (123) be at least partially connected to the portion of the bottom surface (bottom of 110) near the first end (see fig. 1).
However, Kim fails to teach a frame at least partially extending to the first end, wherein the frame has a supporting block at least partially connecting to the portion of the bottom surface near the first end, and the supporting block is arranged at a side of the circuit bearing portion in an extending direction of the first end; wherein on a projection plane parallel to the bottom surface, the supporting block and the circuit bearing portion are not overlapped with each other.  
Baek teaches a frame (190, fig. 9B) at least partially extending to the first end (end of 110, fig. 9B), wherein the frame (190) has a supporting block (160_1-160_4, fig. 1) at least partially connecting to the portion of the bottom surface (bottom surface of 110, fig. 9B) near the first end (end of 110), and the supporting block (160_1-160_4) is arranged at a side of the circuit bearing portion (side of 120, fig. 1) in an extending direction (see fig. 1) of the first end; wherein on a projection plane (horizontal plane in fig. 9B) parallel to the bottom surface (bottom surface of 9B), the supporting block (160_1-160_4) and the circuit bearing portion (120) are not overlapped with each other (see figs. 7 and 8A).
Therefore, in view of Baek, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a frame and supporting block where the frame is at least partially extending to the first end where the frame has the supporting block at least partially connecting to the portion of the bottom surface near the first end, and the supporting block is arranged at a side of the circuit bearing portion in an extending direction of the first end, and on a projection plane parallel to the bottom surface, the supporting block and the circuit bearing portion are not overlapped with each other, in order to secure and support the display panel in a desired position.
Re claim 2: Kim fails to teach a backlight module, the backlight module disposed toward the bottom surface; wherein the frame is disposed around the backlight module; the circuit bearing portion and the supporting block respectively connect to a portion of the bottom surface protruding from the backlight module.  
Baek teaches a backlight module (130, 140, 150, 170, 180, fig. 1), the backlight module (130, 140, 150, 170, 180, fig. 8B) disposed toward the bottom surface (bottom surface of 110, fig. 8B); wherein the circuit bearing portion (120, fig. 1) and the supporting block (160_1, 160_3, fig. 1) respectively connect to a portion of the bottom surface (bottom surface of 110, fig. 8B) protruding from the backlight module (see fig. 8B).  
Therefore, in view of Bake, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a backlight module, the backlight module disposed toward the bottom surface; wherein the circuit bearing portion and the supporting block respectively connect to a portion of the bottom surface protruding from the backlight module, in order to provide backlighting to the display panel thereby providing a display light.

Re claim 6:Kim teaches the circuit bearing portion (123, fig. 1) has a first lateral end (side end of 123, fig. 1) away from the first end (left end of 110, fig. 1).
Baek teaches a circuit bearing portion (120, fig. 8A) has a first lateral end (side end of 120, fig. 8A) away from the first end (end of 125, fig. 8A), the supporting block (160_1, 160_3, fig. 1) has a second lateral end (corner end of 160_1 and 160_3, figs. 3 and 5) away from the first end (end of 125, fig. 1); and the first lateral end is flush with the second lateral end (see fig. 8A and 8).
Therefore, in view of Baek, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to re-position the circuit bearing portion and the supporting block such that the circuit bearing portion has a first lateral end away from the first end; the supporting block has a second lateral end away from the first end; and the first lateral end is flush with the second lateral end, in order to reduce the bulk width of the display.

Re claim 7: Kim teaches the circuit bearing portion (123, fig. 1) has a first lateral end (side end of 123, fig. 1) away from the first end (left end of 110, fig. 1).
However, Kim fails to teach the supporting block has a second lateral end away from the first end; and the first lateral end protrudes outside the second lateral end.  
Baek teaches a circuit bearing portion (120, fig. 8A) has a first lateral end (side end of 120, fig. 8A) away from the first end (end of 125, fig. 8A), the supporting block (160_1, 160_3, fig. 1) has a second lateral end (corner end of 160_1 and 160_3, figs. 3 and 5) away from the first end (end of 125, fig. 1); the first lateral end protrudes outside the second lateral end (see fig. 8A and 8B).  
Therefore, in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a supporting block where the supporting block has a second lateral end away from the first end; and the first lateral end protrudes outside the second lateral end, in order to further secure and support the display panel in a desired position.

Re claim 8: Kim fails to teach the supporting block at least partially protrudes outside the first end.  
Baek teaches the supporting block (160_1, 160_3, fig. 1) at least partially protrudes outside the first end (protrudes upward, fig. 3).  
Therefore, in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a supporting block where the supporting block at least partially protrudes outside the first end, in order to further secure and support the display panel in a desired position.

Re claim 9: Kim teaches the display panel (110, fig. 1) has a second end (lateral end of 110, fig. 2); the second end (lateral end of 110) is in contact with the first end (end of 110, fig. 2) to form a corner (see fig. 2).
However, Kim fails to teach the support block at least partially protrudes from the corner.  
Baek teaches the support block (160_1, 160_3, fig. 1) at least partially protrudes from the corner (see fig. 8A).
Therefore, in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a supporting block where the support block at least partially protrudes from the corner, in order to further secure and support the display panel in a desired position.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0285982) in view of Baek et al. (US 2014/0112019) as applied to claim 1 above, and further in view of Kang (US 2009/0310057).
Re claim 3: Kim teaches a tape (160, fig. 1).
However, Kim in view of Baek fails to teach two ends of the tape are respectively attached to the display panel and a back surface of the backlight module; wherein the tape covers the circuit connection module from outside.  
Kang teaches a tape (200, fig. 2), two ends of the tape (top and bottom end of 200, fig. 4B) are respectively attached to the display panel (110, fig. 2) and a back surface (150, fig. 2) of the backlight module; (150, fig. 2) wherein the tape (200) covers the circuit connection module (117, fig. 4B) from outside (see fig. 4B).  
Therefore, in view of Kang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a tape where two ends of the tape are respectively attached to the display panel of Kim and a back surface of the backlight module; wherein the tape covers the circuit connection module from outside, in order to adhere and secure all the components within the tape together to prevent components from being detached.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0285982) (hereinafter Kim'982) in view of Baek et al. (US 2014/0112019) as applied to claim 1 above, and further in view of Kim (US 2008/0143918) (hereinafter Kim'918).
Re claim 5: Kim in view of Baek fails to teach the backlight module comprises: a back plate having a bearing plate and a side wall at least partially arranged around the bearing plate, wherein the bottom surface of the display panel is supported by a top of the side wall; a pad disposed between the top of the side wall and the bottom surface; and a plurality of light sources arranged on the bearing plate.  
Kim teaches the backlight module (120, 150, 160, 200a-d, fig. 1) comprises: a back plate (160e, fig. 1) having a bearing plate (150, fig. 1) and a side wall (160a-d, fig. 1) at least partially arranged around the bearing plate (1602, fig. 2), wherein the bottom surface of the display panel (bottom surface of 113, fig. 2) is supported  (supported via 200a-d, fig. 1) by a top of the side wall (top side of 160b, fig. 2); a pad (200a-d, fig. 2) disposed between the top of the side wall (see fig. 2) and the bottom surface (see fig. 2); and a plurality of light sources (120, fig. 1) arranged on the bearing plate (150, fig. 2).  
Therefore, in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a backlight module to the display panel of Kim, wherein the backlight module comprises: a back plate having a bearing plate and a side wall at least partially arranged around the bearing plate, wherein the bottom surface of the display panel is supported by a top of the side wall; a pad disposed between the top of the side wall and the bottom surface; and a plurality of light sources arranged on the bearing plate, in order to provide backlighting to the display panel thereby providing a display light.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0285982) in view of Baek et al. (US 2014/0112019) as applied to claim 1 above, and further in view of Ueno (US 2018/0113342).
Re claim 10: Kim teaches the circuit bearing portion (123, fig. 1) has a first lateral end (side end of 123).
However, Kim in view of Baek fails to teach the first lateral has a recessed portion, and the bending section at least partially locates within the recessed portion and is connected to the circuit bearing portion.  
Ueno teaches the circuit bearing portion (5, fig. 4) has a first lateral end (end of 6, fig. 4); and the first lateral (end of 6) has a recessed portion (6, fig. 4), and the bending section (3, fig. 4) at least partially locates within the recessed portion (6, fig. 4) and is connected to the circuit bearing portion (5, fig. 4).  
Therefore, in view of Ueno, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit bearing portion of Kim by adding a recessed portion to the first lateral end and the bending section at least partially locates within the recessed portion and is connected to the circuit bearing portion, in order to minimize material for the circuit module thereby reducing cost.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0285982) in view of Baek et al. (US 2014/0112019) as applied to claim 1 above, and further in view of Matsumoto (US 2015/0098043).
Re claim 11: Kim teaches a first adhesive layer (140, fig. 1) and a second adhesive layer (120d, fig. 4) disposed between the circuit bearing portion (123, fig. 1) and the bottom surface (bottom surface of 110, fig. 1); wherein the first adhesive layer (140) and the second adhesive layer (120d)  have different thickness (140 thicker than 120d).
However, Kim fails to teach the first adhesive and the second adhesive respectively disposed between the circuit bearing portion and the bottom surface as well as between the supporting block and the bottom surface.
Matsumoto teaches a first adhesive layer (AD1, fig. 3) and a second adhesive layer (AD3, fig. 3) respectively disposed between a circuit bearing portion (FPC under AD3, fig. 3) and the bottom surface (bottom surface of S2, fig. 3) as well as between a supporting block (MF, fig. 3) and the bottom surface (bottom surface of S2).
Therefore, in view of Matsumoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add adhesives such that the first adhesive and the second adhesive respectively disposed between the circuit bearing portion and the bottom surface as well as between the supporting block and the bottom surface, in order to further secure additional components together.

Allowable Subject Matter
Claims 4 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the tape has a first wrapping portion and a second wrapping portion arranged along the extending direction of the first end, and the first wrapping portion and the second wrapping portion respectively correspond to the circuit bearing portion and the supporting block; and a crack exists between the first wrapping portion and the second wrapping portion with respect to claim 4, the frame has a first arm, the first arm has a first free end extending to the first arm, and the first free end includes: a wall; and a frame roof plate disposed on top of the wall and protruding beyond the wall and forming the supporting block with respect to claim 12; the frame has a first border, the first border corresponds to and is parallel to the first end, and the first border includes: a wall; and a frame roof plate disposed on top of the wall and protruding beyond the wall and forming the supporting block with respect to claim 13, as specifically called for in the claimed combinations.

Claims 14-26 would be allowable if a proper terminal disclaimer is filed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a display device, comprising: a display panel having a first end and a bottom surface; a circuit connection module having a connecting end, a circuit bearing portion, and a bending section located between the connecting end and the circuit bearing portion, wherein the connecting end is connected to the display panel at the first end while the bending section bends to make the circuit bearing portion be at least partially connected to the portion of the bottom surface near the first end; a frame at least partially extending to the first end, wherein the frame has: a wall; and a supporting block arranged at a side of the circuit bearing portion in an extending direction of the first end, and at least partially connected to the portion of the bottom surface near the first end, wherein the supporting block has a roof plate at least partially extending to locate at the top of the wall as specifically called for in the claimed combinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2013/0258702) and Chien et al. (US 2020/0292860) disclose a similar display device with a display panel, a circuit module, and a  frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875